UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission File Number:0-54241 SI FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Maryland 80-0643149 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 803 Main Street, Willimantic, Connecticut (Address of principal executive offices) (Zip Code) (860) 423-4581 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filerx Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of August 5, 2011, there were 10,576,302 shares of the registrant’s common stock outstanding. SI FINANCIAL GROUP, INC. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets at June 30, 2011 and December 31, 2010 1 Consolidated Statements of Income for the three and six months ended June 30, 2011 and 2010 2 Consolidated Statement of Changes in Shareholders’ Equity for the six months ended June 30, 2011 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 4 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 46 Item 4. Controls and Procedures 47 PART II. OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3 Defaults Upon Senior Securities 48 Item 4. [Removed and Reserved] 48 Item 5. Other Information 48 Item 6. Exhibits 48 SIGNATURES 49 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements. SI FINANCIAL GROUP, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Amounts / Unaudited) June 30, December 31, ASSETS: Cash and due from banks: Noninterest-bearing $ $ Interest-bearing Federal funds sold Total cash and cash equivalents Trading securities, at fair value - Available for sale securities, at fair value Loans held for sale Loans receivable (net of allowance for loan losses of $4,761 at June 30, 2011 and $4,799 at December 31, 2010) Federal Home Loan Bank stock, at cost Bank-owned life insurance Premises and equipment, net Goodwill and other intangibles Accrued interest receivable Deferred tax asset, net Other real estate owned, net Prepaid FDIC deposit insurance assessment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Liabilities: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Mortgagors' and investors' escrow accounts Federal Home Loan Bank advances Junior subordinated debt owed to unconsolidated trust Stock offering escrow - Accrued expenses and other liabilities Total liabilities Shareholders' Equity: Preferred stock ($.01 par value; 1,000,000 shares authorized; none issued) - - Common stock ($.01 par value; 35,000,000 and 75,000,000 shares authorized; 10,576,849 and 12,563,750 shares issued;10,576,302 and 11,777,496 shares outstanding at June 30, 2011 and December 31, 2010, respectively) Additional paid-in-capital Unallocated common shares held by ESOP ) ) Unearned restricted shares ) ) Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost (547 and 786,254 shares at June 30, 2011 and December 31, 2010, respectively) (5 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited interim consolidated financial statements. 1 Table of Contents SI FINANCIAL GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Amounts / Unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest and dividend income: Loans, including fees $ Securities: Taxable interest Tax-exempt interest 1 14 2 29 Dividends 23 6 43 11 Other 16 26 46 49 Total interest and dividend income Interest expense: Deposits Federal Home Loan Bank advances Subordinated debt 84 41 80 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Total other-than-temporary impairment losses on securities - ) - ) Portion of losses recognized in other comprehensive income - 33 - 33 Net impairment losses recognized in earnings - ) - ) Service fees Wealth management fees Increase in cash surrender value of bank-owned life insurance 71 72 Net gain on sale of securities Mortgage banking fees Net gain in fair value on trading securities and derivatives - - Net loss on disposal of equipment (1
